        Case 2:18-cv-02081-TLN-KJN Document 119 Filed 04/30/20 Page 1 of 2

     Aaron J. Fischer (SBN 247391)                  Donald Specter (SBN 83925)
 1    Aaron.Fischer@disabilityrightsca.org           dspecter@prisonlaw.com
     Anne Hadreas (SBN 253377)                      Margot Mendelson (SBN 268583)
 2    anne.hadreas@disabilityrightsca.org            mmendelson@prisonlaw.com
     DISABILITY RIGHTS CALIFORNIA                   Sophie Hart (SBN 321663)
 3   1330 Broadway, Suite 500                        sophieh@prisonlaw.coom
     Oakland, CA 94612                              PRISON LAW OFFICE
 4   Telephone: (510) 267-1200                      1917 Fifth Street
     Fax: (510) 267-1201                            Berkeley, California 94710
 5                                                  Telephone: (510) 280-2621
     Attorneys for Plaintiffs                       Fax: (510) 280-2704
 6
                                                     Attorneys for Plaintiffs
 7

 8
 9                               UNITED STATES DISTRICT COURT
10                              EASTERN DISTRICT OF CALIFORNIA
11                                     SACRAMENTO DIVISION
12

13    LORENZO MAYS, RICKY                      )   Case No. 2:18-cv-02081 TLN KJN (PC)
      RICHARDSON, JENNIFER                     )
14    BOTHUN, ARMANI LEE, and                  )   CLASS ACTION
      LEERTESE BEIRGE on behalf of             )
15    themselves and all others similarly      )   [PROPOSED] ORDER
      situated,                                )
16                                             )   Judge: Hon. Kendall J. Newman
                         Plaintiffs,           )
17                                             )   Complaint Filed: July 31, 2018
             v.                                )
18                                             )
      COUNTY OF SACRAMENTO,                    )
19                                             )
                         Defendant.            )
20                                             )
21

22           Having considered the parties’ stipulation filed on April 27, 2020, and good
23    cause appearing, IT IS HEREBY ORDERED that:
24           (1) The deadline for the Court Experts’ first compliance reports, set forth in the
25    Consent Decree in this matter (Doc. No. 110), is extended in light of the COVID-19
26    pandemic.
27

28
       Case 2:18-cv-02081-TLN-KJN Document 119 Filed 04/30/20 Page 2 of 2

 1         (2) The parties shall file a status report on or before June 24, 2020, providing
 2   further information to the Court about the status of monitoring compliance with the
 3   Consent Decree and proposing a modification to the reporting deadlines.
 4   Dated: April 30, 2020
 5

 6

 7   /mays2081.ext.mon
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                               2                                  [PROPOSED] ORDER
